DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
By way of amendment filed 11/11/2020: claim 1 was previously presented, claims 2-4, 6, 7, and 9 are originals, claims 5, 8, and 10 are amended, claims 11, 12, 15, and 16 are withdrawn, claims 13, 14, and 17-20 are withdrawn and amended, and claim 21 is new.
Election/Restrictions
Applicant's election with traverse of claims 1-10 in the reply filed on 5/11/2020 is acknowledged.  The traversal is not found persuasive. 
Regarding the arguments with respect to groups I and III.  Burden lies in the fact that apparatus and method claims are not examined in the same manner.  The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (Please see MPEP 2112.01 I and 2114-2115 for further details).  The material worked upon and the intended use are what method claims are and are given patentable weight.  The apparatus of claim 1 can be used with non polymeric materials, see Zhou et al (WO 2005/058507).  Additionally, the subject matter of groups I and III as a whole (including dependent claims) diverge.  The method does not rely upon the same mode of operation.  For example, the apparatus relies upon Rayleigh disturbances while the method does not.  Additionally, the method relies upon differing 
Regarding the arguments with respect to groups I and II.  The arguments against the requirement against group II is not found persuasive because the term extrusion mandrel” and “extrusion nozzle”, despite Applicant’s effort to have them mean the same thing, are not the same structure.  On page 7, line 17 there is “The extruder nozzle 101 (e.g. mandrel)…”  However, what is shown in the figures as 101 is an ordinary nozzle, not a mandrel.  Thus the page 7 recitation is not seen as sufficient to redefine the term.  A mandrel requires a core that the polymer is shaped around as it is extruded.  Compared to a nozzle which just requires an exit orifice.  Since the Applicant has not properly redefined the term to show the narrow species, the term in in the claim is then given is BRI, and thus it has a different structure, mode of operation, search burden (beyond classification), and interpretation than compared to the nozzle of claim 1.
The same applies to the arguments regarding groups II and III.
Additionally one could argue that the difference in mandrel versus broader nozzle are in the possible effect of the gas nozzle on product form due to the inner structure of the mandrel.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
The previous objections are overcome by the amendments.
Specification
The previous objections are overcome by the amendments.
Claim Interpretation
The Examiner wishes to point out to applicant that claims 1-10 are directed towards an apparatus and as such will be examined under such conditions. The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (Please see MPEP 2112.01 I and 2114-2115 for further details).

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are those of claims 1-9 due to the phrase “is configured and arranged” and the associated functions.
A) In claim 1: A polymer extruder {generic nonce term} configured and arranged to {transitional phrase} extrude polymer material through an extrusion nozzle {function without additional sufficient structure to allow for function to occur}. 
B) In claim 1: Wherein the gas nozzle {generic nonce term} is configured and arranged {transitional phrase} with the polymer extruder to provide laminar gas flow within the downstream gas conduit along a polymer melt extending from the extrusion nozzle {function without additional sufficient structure to allow for function to occur}.
C) In claim 2: The sidewall {generic nonce term} being configured and arranged to {transitional phrase} direct gas from the gas channel in a direction that is parallel to 
D) In claim 3: Wherein the gas nozzle {generic nonce term} is configured and arranged with the polymer extruder and with a length of the sidewall to {transitional phrase with additional generic nonce terms} cause a non-uniform thickness along the polymer melt extending away from the extrusion nozzle and within the downstream gas conduit, by using the laminar flow within the downstream gas conduit to apply a drag force to the polymer melt {function without additional sufficient structure to allow for function to occur}.
E) In claim 4: Wherein the downstream gas conduit extends from the outlet of the extrusion nozzle to the gas outlet {generic nonce terms} and is configured and arranged to {transitional phrase} mitigate the formation of an open jet along the polymer melt within the downstream gas conduit and before the polymer melt exits the gas outlet {function without additional sufficient structure to allow for function to occur, even though the nonce terms are a combined structure they are such generically, and again there is no additional structure from this combination to allow for the claimed function}.
F) In claim 5: Wherein the gas nozzle {generic nonce term} is configured and arranged with the polymer extruder to {transitional phrase} fracture the polymer melt along a portion of the non-uniform thickness that is thinner than another portion of the polymer melt, by facilitating turbulent gas flow along a portion of the polymer melt extending out of the downstream gas conduit and away from the gas outlet
G) In claim 6:  Wherein the downstream gas conduit {generic nonce term} is configured and arranged with a length extending from the outlet of the extrusion nozzle that is {transitional phrase} sufficient to maintain laminar flow along the polymer melt extending within the downstream gas conduit and to cause periodic necking along the polymer melt within the downstream gas conduit {function without additional sufficient structure to allow for function to occur}.
H) In claim 7: Wherein the gas nozzle {generic nonce term} is configured and arranged with the polymer extruder to {transitional phrase} form discrete droplets from the polymer melt, by:
Necking the polymer melt within the downstream gas conduit by using the laminar flow along the polymer melt to apply drag force to the polymer melt, and
Fracturing the polymer melt along necked portions thereof that have been extruded beyond the gas nozzle outlet {function without additional sufficient structure to allow for function to occur}.
I) In claim 8: Wherein the downstream gas conduit {generic nonce term} is configured and arranged with a length, extending from the outlet of the extrusion nozzle to the gas outlet, that is sufficient to {transitional phrase} cause periodic necking along the polymer melt within the downstream gas conduit by introducing Rayleigh disturbances along the polymer melt extending within the downstream gas conduit {function without additional sufficient structure to allow for function to occur}.


Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Corresponding structure for A: the extruder as shown in Figure 4 which appears to show a screw type extruder
Corresponding structure for B: there is no structure disclosed for a nozzle that allows for laminar flow to occur, beyond saying the nozzle produces laminar flow.  If one were to argue the nozzles in Figures 1-4 shows the corresponding structure, then how is that any different from the prior art’s identical nozzle which is discussed in the rejection herein.
Corresponding structure for C: the corresponding structure is the sidewalls 113/213/313 in Figures 1-3.
Corresponding structure for D:  gas nozzle, extruder, and sidewall are the nonce terms.  There is no structure disclosed that allows for claimed function to occur, beyond saying that it occurs.  If one were to argue the gas nozzle, extruder, and sidewall in Figures 1-4 shows the corresponding structure, then how is that any different from the prior art’s identical nozzle which is discussed in the rejection herein.
Corresponding structure for E:  the extension of downstream gas conduits 111/211/311 past the openings 103/203/303 in Figures 1-3 is the required structure.
Corresponding structure for F: There is no structure disclosed that allows for claimed function to occur, beyond saying that it occurs.  If one were to argue the gas 
Corresponding structure for G: since there is no corresponding structure for the creation of the laminar flow then there is also no corresponding structure for the maintaining of the laminar flow.  There is no structure disclosed allows for claimed function to occur, beyond saying that it occurs.  If one were to argue the gas nozzle in Figures 1-4 shows the corresponding structure, then how is that any different from the prior art’s identical nozzle which is discussed in the rejection herein.
Corresponding structure for H: Regarding the necking function, since there is no corresponding structure for the creation of the laminar flow then there is also no corresponding structure for the use of the laminar flow.  There is no structure disclosed allows for claimed function to occur, beyond saying that it occurs.  If one were to argue the gas nozzle in Figures 1-4 shows the corresponding structure, then how is that any different from the prior art’s identical nozzle which is discussed in the rejection herein.
Regarding the fracturing function: corresponding structure exists on page 5, lines 19-30 of the specification
Corresponding structure for I: There is no structure disclosed allows for claimed function to occur, beyond saying that it occurs.  If one were to argue the downstream gas conduit in Figures 1-4 shows the corresponding structure, then how is that any different from the prior art’s identical nozzle which is discussed in the rejection herein.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 112
The previous rejection to claim 5 under this heading is withdrawn due to the amendment.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 5-8 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
No additional structure has been disclosed to allow for the claimed structure.  The specification only restates the function.  For example, what structure allows for the nozzle to produce laminar flow?  Just saying it produces laminar is not sufficient.  How is the nozzle shown in the figures any different than that of the prior art’s which is discussed below.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(1) as being anticipated by Osswald (U.S. PGPub 2013/0234350; already of record).  Regarding claim 1, Osswald teaches:
A polymer extruder (extruder 10) configured and arranged to extrude polymer material through an extrusion nozzle (extrusion die 34 with nozzle 42 and mandrel 46 (which is not truly a mandrel but a nozzle))
A gas nozzle coupled to the polymer extruder (collar 48 and coupler 49) and having a gas channel (gas passage 16), a downstream gas conduit (the structure of coupler 49 and gas thread orifice 60) and a gas outlet (As seen in Figure 3, the exit of orifice 60), the gas outlet being offset from the extrusion nozzle (As seen in Figures 1-3, the outlet of orifice 60 is offset from the nozzle 42/46), the downstream gas conduit extending away from an outlet of the extrusion nozzle to the gas outlet (As seen in Figures 1-3, the coupler 49 extends away as claimed)
Wherein the gas nozzle is configured and arranged with the polymer extruder to provide laminar gas flow within the downstream gas conduit along a polymer melt extending from the extrusion nozzle (the gas nozzle of Osswald is the same shape and 
Regarding claim 2, Osswald teaches:
Wherein the gas nozzle includes a sidewall extending along the downstream gas conduit in parallel with a direction via which the polymer extruder extrudes the polymer material (the side walls of orifice 60 extend as claimed), the sidewall being configured and arranged to direct gas from the gas channel in a direction that is parallel to the flow of the polymer melt extending from the extrusion nozzle (As seen in Figure 3 the gas is directed as claimed)
Regarding claim 3, Osswald teaches:
Wherein the gas nozzle is configured and arranged with the polymer extruder and with a length of the sidewall to cause a non-uniform thickness along the polymer melt extending away from the extrusion nozzle and within the downstream gas conduit, by using the laminar flow within the downstream gas conduit to apply a drag force to the polymer melt (Figure 4 shows the claimed non-uniform thickness and drag due to the gas nozzle of Osswald)
Regarding claim 4, Osswald teaches:
Wherein the downstream gas conduit extends from the outlet of the extrusion nozzle to the gas outlet (As seen in Figures 1-3 the structure of coupler 49 and gas thread orifice 60 extend beyond that of the extrusion die) and is configured and arranged to mitigate the formation of an open jet along the polymer melt within the downstream gas conduit and before the polymer melt exits the gas outlet (Since 
Regarding claim 5, Osswald teaches:
Wherein the gas nozzle is configured and arranged with the polymer extruder to fracture the polymer melt along a relatively thin portion of the non-uniform thickness, by facilitating turbulent gas flow along a portion of the polymer melt extending out of the downstream gas conduit and away from the gas outlet (Figure 4 shows the claimed non-uniform thickness and drag due to the gas nozzle of Osswald)
Regarding claim 6, Osswald teaches:
Wherein the downstream gas conduit is configured and arranged with a length extending from the outlet of the extrusion nozzle that is sufficient to maintain laminar flow along the polymer melt extending within the downstream gas conduit and to cause periodic necking along the polymer melt within the downstream gas conduit 9As seen in Figures 1-3 there is a length as claimed, and since Osswald shows the same structure that Applicant discloses it will have the same end function)
Regarding claim 7, Osswald teaches:
Wherein the gas nozzle is configured and arranged with the polymer extruder to form discrete droplets from the polymer melt, by:
Necking the polymer melt within the downstream gas conduit by using the laminar flow along the polymer melt to apply drag force to the polymer melt (As seen in Figure 4), and
Fracturing the polymer melt along necked portions thereof that have been extruded beyond the gas nozzle outlet (As seen in Figure 4)
Regarding claim 8, Osswald teaches:
Wherein the downstream gas conduit is configured and arranged with a length, extending from the outlet of the extrusion nozzle to the gas outlet, that is sufficient to cause periodic necking along the polymer melt within the downstream gas conduit by introducing Raleigh disturbances along the polymer melt extending within the downstream gas conduit (Figures 1-4, the downstream gas conduit of Osswald can be seen to also include the guide tube 50, and Rayleigh disturbance is used by Osswald, paragraphs 0020, 0030, 0033, 0052, and claims 1 and 14)
Regarding claim 9, Osswald teaches:
Wherein fracturing the polymer melt includes fracturing the polymer melt to form the discrete droplet having a volume that is at least half of the volume of the polymer melt that extends from the nozzle when the polymer melt is fractured (This is seen as the intended use of the apparatus, and since Osswald teaches the desired structure as well as the concept of droplet formation from fracturing, then Osswald is capable of such intended use)
Regarding claim 10, Osswald teaches:
Wherein the downstream gas conduit extends in a direction that is parallel with a direction via which the polymer melt is extruded (As seen in Figures 1-4), and has a diameter relative to the polymer melt and to gas flow provided via the gas channel to apply pressure to the polymer melt that is sufficient to generate Raleigh disturbances in the polymer melt (The structures of Figures 1-4 and Rayleigh disturbance is used by Osswald, paragraphs 0020, 0030, 0033, 0052, and claims 1 and 14, thus the relative diameter is that which allows for the use of Rayleigh disturbances)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Osswald, in view of Urban et al (U.S. Patent 3,937,772; herein Urban),  Regarding claim 21:
Wherein the downstream gas conduit and extrusion nozzle are configured and arranged to move relative to one another for positioning an end of the downstream gas conduit in respective positions including at least two of:
A positive setback position in which the end of the downstream gas conduit is offset beyond the outlet of the extrusion nozzle;
A zero setback position in which the end of the downstream gas conduit is laterally aligned with the outlet of the extrusion nozzle; and
A negative setback position in which the end of the downstream gas conduit is aligned with a portion of the extrusion nozzle before the outlet of the extrusion nozzle
In the same field of endeavor Urban teaches a polymer particle extruder with gas nozzle, where the spacing of the polymer and gas nozzles is adjustable (column 3, lines 17-27, Figure 1 spacer rings 13 and 14).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adjust the setback position via the spacers of Urban, since Osswald teaches that the apparatus is adjustable to control process parameters (paragraph 0052). 
Response to Arguments
Applicant's arguments filed 11/11/2020 have been fully considered but they are not persuasive.
The Applicant argues that the claims should not be interpreted under 112f.  However the Applicant has not provided any showing as to why this should be, beyond saying the words they use are normal for apparatus claims.  The Examine disagrees.  The limitations being interpreted under 112f explicitly disclose a vernal nonce term, with an explicitly mentioned transitional phrase, and then a function without the required structure to provide for said function.  That makes those limitations fall directly under the umbrella of 112f.
The Applicant argues that the 102 rejection is improper since Osswald does not teach the formation of laminar gas flow.  The Examiner disagrees.  Osswald shows the exact same structure required by the claim.  The drawings are also almost identical in nature as to what is occurring in the extrusion nozzle.  Since that limitation is interpreted 
It is noted that the Applicant is welcome to file an affidavit under 1.132 stating that the apparatus of Osswald does not produce laminar flow.
Conclusion 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068.  The examiner can normally be reached on Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743